The opinion of the court was delivered by
Redfield, Ch. J.
The leading question in the present case is whether the pauper can be said to have a derivative settlement from the father, which he also derived from his father, the pauper being born out of the state, and her father at that time, and for many years after, residing out of the state.
It is well settled in this*state that a settlement out of the state is not to be taken into the account in determining a settlement in the state.
And the same is true, we think, of a residence out of the state, after the parties have again returned to the state. The settlement may be regarded as suspended during the residence of the pauper, or of the person from whom the settlement is derived, out of the state. And in the case of a residence in a foreign country, it has sometimes been regarded as an expatriation and abandonment of the settlement. But even in that case it has never, to my knowl edge, been decided that upon the return of such foreign resident *533to this state, his settlement will not revive. For one, certainly, I should be inclined to think it must. Citizenship certainly does revive, by a special act of Congress, not only as to those who are themselves citizens, but as to their children equally, although born during a fixed and, for the time, permanent residence in a foreign country.
And I am not prepared to say, with confidence, that a permanent residence in another of the American states will have any less effect upon a settlement in this state than a permanent residence in a foreign country. Either is, undoubtedly, sufficient to suspend- the settlement. And in the present case, had the pauper’s father never returned to this state after the birth of the pauper, the case would have been similar to that of Lyndon v. Danville, decided in this county last year, with the difference between the American states and a foreign country.
But in the present case the pauper’s father did return and reside in this state. There could be no doubt then, we think, that he must, after his return into the state, be regarded as having a derivative settlement in Fayston from, his father, and that his child, the pauper, will also take that settlement, until she gain one in her own right.
We do not perceive how the question of citizenship, in the several states, is involved here, unless we attempt to discriminate between a residence in one of the other states of the republic and a foreign state or country. And at present I should not, I think^ be able to give mere citizenship much effect in determining a legal settlement. But when that distinct question shall arise it may be found to have more bearing upon the question than at present occurs to me. But as it is an important subject, and one confessedly belonging more appropriately to the national tribunals, that is, if it regard a citizenship which is to be respected by other states, I should certainly not feel disposed to discuss it further at present, as in the present case we all agree the pauper was duly removed, and upon grounds not conflicting with the decision in Lyndon v. Danville.
Judgment affirmed.